—In a proceeding pursuant to CPLR 7502 (c), inter alia, to preliminarily enjoin the respondent from terminating the petitioner’s employment pending resolution of the merits of the dispute between the parties by an arbitrator, the appeal is from an order of the Supreme Court, Kings County (G. Aronin, J.), dated February 14, 1997, which, among other things, granted the injunction.
Ordered that the order is affirmed, with costs.
The Supreme Court is authorized to grant a preliminary injunction in a proceeding pursuant to CPLR 7502 (c) “upon the ground that the award to which the applicant may be entitled may be rendered ineffectual without such provisional relief’ (CPLR 7502 [c]; Suffolk County Patrolmen’s Benevolent Assn. v County of Suffolk, 150 AD2d 361, 362; Drexel Burnham Lambert v Ruebsamen, 139 AD2d 323). Here, the Supreme Court did not improvidently exercise its discretion by granting the preliminary injunction.
The Supreme Court also did not improvidently exercise its discretion when fixing the amount of the undertaking (see, Clover St. Assocs. v Nilsson, 244 AD2d 313; Zonghetti v Jeromack, 150 AD2d 561).
Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.